NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted October 20, 2011*
                                 Decided October 21, 2011

                                           Before

                             JOHN L. COFFEY, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

No. 10‐3958

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 9 CR 886
TIMOTHY MOSES,
     Defendant‐Appellant.                           Virginia M. Kendall,
                                                    Judge.

                                          ORDER

       Timothy Moses pleaded guilty to distributing crack cocaine, 21 U.S.C. § 841(a)(1).
The crime was committed in June 2009 and involved 56 grams of crack, and under the
version of § 841 then in force, Moses faced a prison term of at least 10 years. See id.
§ 841(b)(1)(A) (2006 & Supp. II 2008). That is the sentence imposed by the district court, and
Moses brings this appeal to preserve his argument that the court should have applied the
lower minimum set out in the Fair Sentencing Act of 2010, Pub. L. No. 111‐220, § 2(b)(1), 124


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2).
No. 10‐3958                                                                               Page 2

Stat. 2372, 2372. If Moses had committed his crime after that legislation was enacted on
August 3, 2010, he would have been subject to a minimum prison term of 5 years instead of
10. Compare 21 U.S.C. § 841(b)(1)(A) (2006 & Supp. IV 2010) with id. § 841(b)(1)(A) (2006 &
Supp. II 2008). As Moses concedes, however, we have concluded that the Fair Sentencing
Act does not apply if the offense conduct occurred before the statute’s enactment, even for
defendants sentenced after that date. United States v. Fisher, 635 F.3d 336, 340 (7th Cir. 2011);
see United States v. Campbell, No. 10‐3002, 2011 WL 4436001, at *1 (7th Cir. September 26,
2011); United States v. Holcomb, No. 11‐1558, 2011 WL 3795170 (7th Cir. August 24, 2011).
Accordingly, the district court properly sentenced Moses under the prior version of
§ 841(a)(1).

                                                                                    AFFIRMED.